Citation Nr: 0613480	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for diabetes 
mellitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2006, the veteran and his wife presented testimony 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of the hearing is associated with the claims 
folder and has been reviewed.  Also in March 2006, a motion 
to advance the veteran's case on the docket was filed and 
granted.

The new and material claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a pre-hearing conference in March 2006, the veteran 
indicated that he wanted to withdraw his appeal seeking a 
compensable evaluation for bilateral hearing loss, and the 
Board received such request prior to the promulgation of a 
decision.





CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an increased 
rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a March 2004 rating 
decision that continued a noncompensable evaluation for 
bilateral hearing loss.  During a pre-hearing conference 
conducted just prior to his March 15, 2006 personal hearing, 
the veteran indicated that he was withdrawing the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss.  An appeal may be withdrawn in writing at any 
time before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2005).  The veteran's statements at the pre- 
hearing conference have been transcribed and reduced to 
writing, therefore his withdrawal of this issue is valid.  
Once the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is dismissed.


REMAND

A February 2002 rating action denied service connection for 
diabetes mellitus due to herbicide exposure because there was 
no showing of pertinent disability in service or for many 
years thereafter and no showing of herbicide exposure during 
active duty.  The veteran filed a notice of disagreement 
within a year of the decision, but did not file a timely 
substantive appeal after issuance of the statement of the 
case in April 2003.  The veteran sought to reopen the claim 
in September 2003.  A December 2003 rating action again 
denied the claim on the basis that new and material evidence 
has not been submitted.  The veteran was notified of this 
rating action, but did not appeal within one year of the 
notification.  The December 2003 rating action is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302 (2003).  The veteran again sought to reopen 
the claim in December 2003.  However, citing the absence of 
new and material evidence, the RO, in March 2004, declined to 
reopen the claim.  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
service connection claim is not yet ripe for review by the 
Board.  To this end, in March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  While 
the January 2004 letter discussed the basis for the previous 
final denial and noted the elements that were found 
insufficient in the prior denial, the veteran has not been 
fully advised of the evidence necessary to substantiate his 
underlying service connection claim for diabetes.  The 
notification letter only advised the veteran of the elements 
necessary to substantiate his claim on a presumptive basis, 
however, he has not been provided the elements necessary to 
substantiate his service connection claim for diabetes on a 
direct basis.  See generally, Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act, the RO should comply with 
the Kent ruling, and advise the veteran 
of the evidence and information that is 
necessary to reopen his service 
connection claim for a diabetes mellitus, 
last denied in a December 2003 rating 
decision, and the element(s) required to 
establish service connection that were 
found insufficient in the previous 
denial.  The letter should also advise 
the veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim on both a 
presumptive and direct basis.  

2.  Following such development, the RO 
should review and readjudicate the new 
and material claim.  If any benefit 
sought on appeal remains denied, the RO 
shall issue the veteran and his 
representative a Supplemental Statement 
of the Case.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


